Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
1.	This office action is responsive to communication(s) filed on 1/7/2022.
2.	Claims 1-4 and 16-30 (newly added) are presented for examination.
3.	Newly submitted claims 16 and 23-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: a switching device disposed between first region memory cells and second region memory cells in order to couple the second region memory cells to a sense amplifier or decouple the second region memory cells from the sense amplifier. 
	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.
	 Accordingly, claims 16 and 23-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP 821.03.However, the dependent claims 16 and 23-28 are rejoined if its independent claim is allowable.
Response to Double Patenting Arguments
4.	Applicants argue that claim 1 of U.S. Patent No. 10,998,082 (‘082) or claim 1 of U.S. Patent No. 10,453,550 (‘550) does not correspond to amended claim 1 of the present Application “a device controller for activating reserved memory cells and generating a second signal associated with the reserved memory cells.” The Examiner disagrees with these arguments because claims 1 and 8 of ‘082 or claim 1 of ‘550 lines 8-9 and 12-14 discloses these limitations.
	Therefore, claims 1-4, 17-21 and 29-30 are still rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 6-8 of US Pat. No. 10,998,082 and claims 1-2, 6, and 8-10 of U.S. Patent No. 10,453,550.
Allowable Subject matter
5. 	Claims 1-4 and 16-30 will be eligible for allowance if the terminal claimer submitted to overcome the rejection for obviousness-type double patenting.
	Response to Arguments

For the above reasons, it is believed that the rejections should be sustained.  Feature of an invention not found in the claims can be given no patentable weight in distinguishing the claimed invention over the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.





/HOAI V HO/Primary Examiner, Art Unit 2827